DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
Paragraph 148, the phrase tyre 20 is incorrect.  
Appropriate correction is required.
Claim Objections
Claim 56 is objected to because of the following informalities:  
In line 3, the phrase DI/DE>1and should be properly spaced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 52, in lines 14-16, the following phrase is unclear: wherein each external layer of each internal and external strand is wound respectively around the internal and intermediate layer of each internal and external strand respectively in a same direction of winding that is opposite of the direction of winding of the cord.
	The internal strand is taught as having at least two layers.  If the strand only has two layers, then it only has an internal layer and an external layer as currently claimed.  The phrase above in lines 14-16, however, seems to address an intermediate layer of the internal strand which has not been positively recited.  Similarly, if Applicant is attempting to state that the external layer is wound around the internal layer of the internal strand and the intermediate layer of the external strand, then how would the internal strand ever have more than two layers?  As currently written, the ordinarily skilled artisan would be unsure of how many layers the internal strand comprises, and how those layers are arranged.
	Claims 53-71 inherit the rejection by their dependency.
Allowable Subject Matter
Claim 53-71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (pending resolution of any outstanding objections noted above).
Claim 52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or reasonably suggest the claim limitations, including the pitches satisfying the relationship 0.36 < (p3’ -p2’)/p3’ < 0.57.  The closest prior art of record, FR 3014914, teaches the same structure as claimed, but the preferred pitches are taught as being 14 and 20, which result in a number outside the range (0.30).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least FR 3014914 Figure 3, Chuang et al (20150184336) Figure 2, Fukuda (20150075689) Figures 1 and 2, Nishimura (20100170215) Figures 12-14 and 18, Bruyneel et al (5461850) Figures 1 and 2, and Sinopoli (4947636) Figures 1-4 each teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732